Opinion.
Cooper, C. J.:
The defendant has given a reasonable and, if true, a sufficient explanation of the cause of the injury to the mule of the appellee. It has assumed the burden devolved upon it by law, and shown *162that the injury occurred by reason of the fault of the animal and not of the carrier, and having thus shown it to have arisen from a cause as which by its contract it was relieved from liability by the contract of shipment, without fault on its part, it made a prima facie case which entitled it to verdict until overthrown by other evidence. The whole testimony for the plaintiff iu rebuttal of the defense thus established consists, in the opinion of some witnesses, that the injury might have been inflicted by the hasp of the car door if there had been such hasp (the testimony for the defendant, which was all there was on this subject, was that there was no such hasp on the door), and the opinion of two witnesses that the injury could not have been inflicted as the witnesses of the defendant say it was. In the latter opinion the witnesses for the plaintiff differ, one saying it might have been so inflicted, and the other that it might not.
The verdict is against the manifest preponderance of the testimony, and it is
Reversed, and a new trial is awarded.